department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend c dollars amount d dollars amount e dollars amount f dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program the purpose of the grant is to assist recipients in their efforts to increase their knowledge and understanding of economic and fiscal issues related to your mission you intend to award grants to support internships for undergraduate and graduate students and grants to support the research of academic scholars the goal is to enable students and researchers to increase their knowledge and understanding of long-term economic and fiscal issues grants will generally range from c dollars to d dollars to interns depending on duration of internship and educational level and e dollars to f dollars to researchers to produce reports or other similar products depending on the complexity of the research and amount of resources required the amount of internship grants will be based on the length of a student’s internship and the student’s educational level the amount of research grants will be based on the complexity of a research project the programs will be publicized through direct email communication to universities and professors think tanks and other organizations that are producers and consumers of research on topics of your interest the opportunities will also be publicized on your website and social media accounts the intern alumni group and through your network of policy researchers and experts where appropriate notifications will be posted in academic journals or other media whose readership might be interested in the grant opportunity students currently enrolled in college or graduate school with interests that intersect with your programs will be eligible for internship awards academic scholars and researchers at academic institutions or policy research organizations with expertise and interest in areas that intersect with your mission will be eligible for research scholarship awards selection criteria will include past performance published works quality of proposal statements of interest and potential for the award to increase the capacity of the intern or researcher or to enhance knowledge in the field all awards will be made on an objective and non-discriminatory basis without regard to race gender religion or sexual orientation no grants will be made to your officers or employees or their family members in addition grants will not be made that are inconsistent with your charitable purposes the number of grants will be determined annually and in each instance based on the number of qualified proposals the available program budget your staff's capacity and the capacity of the outside advisors in the case of internships to receive the full amount of the award recipients will be required to complete the 10-week internship period and provide evidence of participation in internship activities at the host organization to receive the full amount of the grant award recipients of research grants will be required to submit draft and final papers grants are not renewable for research grants grantees would be required to submit one or more of the following items produced in connection with the grant periodic narrative reports semi- annual annual financial reports grant work product and other materials related to their activities ie articles op-eds presentations reports event and conference materials manuscripts etc recipients of research grants may be required to submit drafts of papers and participate in research conferences to discuss their work you reserve the right to cancel any grant if you determine that the grantee’s performance is unsatisfactory or that the grantee will be unable to complete the project as set forth in their proposal or that the grantee has otherwise breached a material term of the grant agreement you will pay recipients directly letter catalog number 58222y for internships you will select institutions and scholars to host interns the institutions will represent a wide cross-section of views on issues related to your mission internship applications will be shared with the scholars who will oversee the interns’ work at the selected institutions each scholar will select their institution’s intern subject_to your criteria for research grants the selection committee will be made up of scholars or policy experts outside of your organization who have a demonstrated interest in your mission and vision members will be selected to create a diversity of perspectives relevant expertise and backgrounds you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show letter catalog number 58222y the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
